Citation Nr: 1528881	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 30 percent rating for posttraumatic stress disorder (PTSD).  The rating was subsequently increased to 50 percent in an April 2006 rating decision.  The Veteran formalized an appeal of the August 2004 rating decision shortly after the April 2004 rating decision was issued.

In a September 2010 decision, the Board granted a 70 percent rating for PTSD and remanded the issue of entitlement to a TDIU as a derivative claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2011).  The Board ultimately denied the claim for a TDIU in a July 2012 decision.

The Veteran appealed the Board's July 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate and remand the Board's decision. The Court granted the Joint Motion in an August 2013 Order.  The Board subsequently remanded the claim in November 2013 and July 2014 for additional development.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran has not been shown to be unable to obtain and retain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter, after his derivative TDIU claim was recognized by the Board in its September 2010 decision.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, vocational rehabilitation records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the functional impact of the Veteran's service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the Joint Motion in this case, the Board obtained adequate VA examination reports, and there is no indication that any further development is warranted.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) ("[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion.")


II.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Notably, a copy of the Veteran's Social Security Administration (SSA) earnings statement shows that he earned $33,858.00 in 2003.  From 2004 to 2013, he earned between $0.00 and $19,626.00 annually.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

In this case, the Veteran's SSA earnings statement shows that his earnings in 2006 ($12,487.00) exceeded the poverty threshold for that year ($10,488.00).  His 2007 earnings ($13,102.00) exceeded the poverty threshold for that year ($10,707.00).  His 2008 earnings ($17,849.00) exceeded the poverty threshold for that year ($11,201.00).  His 2011 earnings ($19,626.00) exceeded the poverty threshold for that year ($11,702.00).  See United States Census Bureau Poverty Thresholds 2004-2013.  The record further reflects that the Veteran worked as a cable locater through a staffing agency during these years.  See October 2014 VA Psychiatric Examination.  There is no indication that he was employed in a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  Therefore, for the years 2006, 2007, 2008, and 2011, the Veteran was gainfully employed and a TDIU for those years is not appropriate.  

During the remainder of the appeal period, the Veteran had a level of income that was less than the applicable poverty threshold.  Remaining for resolution is the question of whether there is probative evidence that he was limited to such marginal employment due to service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).  

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran has the following service-connected disabilities: PTSD with marijuana abuse rated as 70 percent from April 30, 2003; bronchial asthma entrinsic rated as 30 percent from November 3, 2004; coronary artery disease rated as 30 percent from May 20, 2014; and scar fragment wounds, right upper lateral abdomen, small, asymptomatic rated as noncompensable from September 3, 1969.  His combined disability evaluation was 80 percent from November 3, 2004; and 90 percent from May 20, 2014, both of which meet the schedular percentage requirements described above.

The Board notes that, during an October 2014 VA examination, the Veteran reported that his abdominal wall scar, coronary artery disease, and bronchial asthma did not impact his ability to work.  He stated that there was no change in his scar and it had no effect on his ability to work.  He denied any chest pain or shortness of breath limiting his activities, and stated that he was doing well with his breathing.  These reports are consistent with the remainder of the record.  During a January 2012 VA examination, the reported being unemployable because of PTSD symptoms.  Specifically, he could not work inside around other people, had an attitude problem, and could not pass a drug screen.  That examiner stated that, from a physical health standpoint, the Veteran was capable of continuing employment at a light demand level and would be suited to mostly light positions of the type performed in the past where he is locating buried communications cables, although he may be slowed to some degree due to the walking requirement of this job.

In June 2014, the Veteran reported staying active by mowing his lawn with a push mower, and a September 2014 VA cardiology examination included an interview-based METs test in which the Veteran denied experiencing symptoms with any level of physical activity.  The October 2014 VA examination noted the scar, coronary artery disease, and bronchial asthma to be asymptomatic.  

Rather, he contends that his service-connected PTSD with marijuana abuse is the disability which precluded gainful employment.  In his October 2010 TDIU application form, the Veteran listed PTSD with marijuana abuse as the only condition which prevented employment.  Therefore, the pertinent question is whether this disability precludes employment.

The Veteran's October 2010 VA Form 21-8940 shows that he has a high school education.  He worked as a locate technician for many years, with brief employment as a delivery driver from July 2004 to August 2005.  

In September 2003, the Veteran underwent a VA examination to assess whether his PTSD was incurred in or due to his active duty service.  He reported graduating from high school in 1968.  Following his active service discharge in September 1969, the Veteran returned home to Des Moines, Iowa, and stated that he worked for a telephone company for approximately five years.  He said that he quit this position and that his employer thought he had an "attitude problem."  He then moved to Denver, Colorado, where he worked as a bartender.  Throughout several other moves between 1977 and 1989, the Veteran worked as either a bartender or a telephone technician.  In 1989, he returned to Iowa and worked as a bartender, telephone technician, or a telecommunications contractor.  In January 2003, the Veteran lost his job with a telecommunications company when the entire work force was laid off.  In March 2003, the Veteran started working full-time for a telecommunications contractor, but he feared that the position would be seasonal and that he expected to be laid off later that year.  The Veteran then stated that he had been previously fired from a position because he failed a drug test, but did not say when this occurred.  With respect to his job at the time of this examination, the Veteran denied having conflicts or explosiveness, but stated that he worked by himself.  He described his work as "somewhat nerve-wracking," and endorsed throwing tools or otherwise losing control in a "fairly" non-destructive manner if sufficiently frustrated.  Although a specific opinion as to the Veteran's employability was not rendered, the examiner noted that the Veteran had problems with drugs and alcohol, which would seem to make some contribution to the overall level of social and industrial impairment that he showed.

A December 2003 VA treatment report demonstrated that the Veteran endorsed depression and apprehension about being laid off from work.  The Veteran did not elaborate on the circumstances of the dismissal or from what job he was dismissed.

A January 2004 VA outpatient counseling report demonstrated that the Veteran endorsed being "employed, but laid off for the winter."  A March 2004 VA treatment report demonstrated that the Veteran reported failing a drug test at work and, thus, he was scared and anxious.  According to an April 2004 VA treatment report, the Veteran endorsed "slow" attempts at seeking employment after being fired.  A May 2004 VA treatment report demonstrated that the Veteran continued to be unemployed.

In June 2004, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  The Veteran reported that he was unemployed as he was dismissed from his job in January 2004 after failing a drug test.  The Veteran also reported that he drove himself to the appointment from his new, temporary job, which he had just started.  He worked for six hours prior to this examination and said that it went "reasonably well."  The examiner opined that the Veteran's problems were made significantly more difficult by his continued drug use and rejection of formal treatment, and that his recent job loss could not be attributed to [PTSD].  It did not appear to the examiner that that the level of social and industrial impairment specifically attributable to PTSD had increased significantly since the time of the last examination.

An October 2004 treatment report demonstrated that the Veteran felt as though he was not gainfully employed, saying that he thought someone was taking advantage of him.  He did not provide additional details as to his employment status or income.  However, in a subsequently October 2004 treatment report, the Veteran complained that his landlord was not compensating him from his "sweat equity," and that he did not have "adequate" employment.

According to a November 2004 vocational rehabilitation assessment, the Veteran was found to have an impairment to employability that consisted of symptoms associated with his service-connected PTSD, namely, poor anger management, depression, and a tendency to withdraw.  The Veteran also reported that his use of marijuana was directly related to his PTSD symptoms.  It was further determined that the Veteran had not completely overcome the effects of his impairment to his employability.  Specifically, at the time of this assessment, the Veteran had been employed for part-time for less than one year making deliveries.  The Veteran stated that he was previously fired on two occasions for failed drug tests.  With respect to whether the Veteran had an employment handicap, the assessor opined that while there was little doubt that his PTSD symptoms have affected his employment, there was no documentation that his symptoms have affected his ability to obtain or maintain employment in an identifiable or measurable way.  His attendance was good, and he had a clean driving record.  Rather, his job losses were attributable to his pot use.  Ultimately, the assessor determined that the Veteran was "feasible" for employment without a program for vocational rehabilitation.

In December 2004, the Veteran underwent a VA psychiatric evaluation. During the evaluation, the Veteran stated that he was current employed as a deliveryman and worked in a warehouse. He stated that he lost previous jobs due to marijuana use. 

In January 2005, the Veteran submitted a VA Form 21-8940 in which he described his recent employment history. Specifically, the Veteran reported that he worked 40 to 50 hours per week from November 1993 to March 2003 for a telecommunications company; 40 to 60 hours per week from March 2003 to April 2004 for a different telecommunications company; and 20 to 40 hours per week as a delivery driver, which was his present job and began in July 2004.  In the remarks section of the form, the Veteran stated that he had to leave his job with a telecommunications company because of stress, anxiety, and anger over the workload.  He also stated that has held over 14 jobs since his active service discharge.

In March 2005, the Veteran's delivery employer submitted a VA Form 21-4192, which demonstrated that the Veteran started working in July 2004 and that he worked 40 hours weekly.  The employer indicated that he missed an estimated 30 percent of his work time due to disability, but did not indicate which disability.  It was unclear from this form whether the Veteran continued to be employed by this company.  When asked to state the reason for termination if the Veteran was not working, the employer stated that the Veteran "could have lost his job because of work missed."  Further, no "last worked" date was provided.

One of the Veteran's previous employers submitted VA Form 21-4192 in March 2005.  The employer indicated that the Veteran worked as a Utility Locator eight hours per day, but that he missed 20 percent due to an un-named disability.  The employer then indicated that the Veteran was terminated because of a failed drug test, and that the Veteran last worked for them in March 2004.

A third employer submitted a VA Form 21-4192 in March 2005. This employer noted that the Veteran worked as a Fiber Optic Locator eight hours per day, and 40 to 50 hours per week.  The last date on which the Veteran worked for his company was March 2003, but reason for termination was not provided.  Notably, the Veteran had previously reported losing his job in January 2003 when the workforce was laid off.

In February 2005, the Veteran underwent another VA examination in order to ascertain the relationship between his service-connected PTSD and substance abuse. During the examination, the Veteran stated that he had worked for a private company as a deliveryman since July 2004, but expressed concern that the company may flounder. He endorsed previous work with a telecommunications business, but that he lost this position (and three others) due to failed drug screens.

In an undated statement, the Veteran's spouse indicated that the Veteran earned between $80.00 and $100.00 per week working for a courier service.  The Veteran's spouse was unable to pinpoint the source of the Veteran's unemployability but listed his service-connected PTSD as one of the possibilities.

In September 2007, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD. During the examination, the Veteran reported that he worked "a little" during the 2006 calendar year, but stated that he was extremely busy tending to the needs of an elderly parent.

In July 2008, the Veteran testified at a Decision Review Officer hearing that he had worked on a job for the previous two weeks, but that the job was almost over. He then stated that he did not work very much.  The Veteran testified that he had held 5 positions since May 2006, some of which were full-time and others were part-time, but all were temporary. He stated that he was fired from several of his previous jobs due to his anger.  In sum, the Veteran stated that he had not worked a steady job since March 2003, and that he had probably worked 2 years total in the previous 5 years.  He also complained that it was difficult for a 58 year old to secure employment.

In October 2010, the Veteran submitted an updated VA Form 21-8940 regarding his recent employment history.  Specifically, the Veteran reported that he worked as a Locate Technician for 40 hours per week from November 2006 to August 2008; as a Delivery Driver for 40 hours per week from July 2004 to August 2005; a Locate Technician for 50 hours per week from March 2003 to April 2004, from January 1992 to March 2003, and from May 1991 to December 1992. During these periods of employment, the Veteran indicated that he lost a total of 105 days due to illness. The Veteran asserted that he became too disabled to work in June 2004, but that his last full-time employment was in August 2005.

In January 2012, the Veteran underwent a VA general medical examination.  During the examination, the Veteran asserted that he was unemployable because he cannot work inside or work around other people, because he has an attitude problem, and because he self-medicates by using marijuana.  Because of his marijuana use, the Veteran said he was unable to drive a company car.  At the time of this examination, the Veteran stated that he worked part-time locating buried communication cables, but that he had worked a total of approximately six months since 2008.  Following steady work that ended in 2003, work became sporadic, amounting to one or two weeks at a time over a large geographic area.  

In February 2012, the Veteran was afforded a VA examination to ascertain the severity of his PTSD. With respect to employment, the Veteran reported that he was then working as a locator of fiber optic cable, but was about to be laid off because his employer had hired someone to cover his geographic area.  Although the Veteran reported that he was employed by his present employer for the previous four years, he stated that he had only worked a total of 8 months on various projects over the previous two to three years.  He stated that he loved his job and had good job performance reports.  Prior to his current position, the Veteran endorsed ten years of employment with a different telecommunications company.  He reported that this company twice tried to fire him because he "told it like it is."  He endorsed arguments with supervisors and being fired for telling someone that they did not know what he was doing.  The Veteran intimated that he preferred to work by himself, saying that working with other people made him nervous and felt as though he was being spied upon.  Additionally, the Veteran asserted that he "took pride" in his work, but was not good under supervision.  He also stated that he could not work indoors, but did not further elaborate.  The examiner stated that the Veteran was psychiatrically able to secure and maintain gainful employment.  This was based on his report that was currently employed locating fiber optic cables and had good job performance, although he has a difficult time getting along with other workers/boss.  He endorsed occasional panic attacks averaging once monthly along with minor memory problems, but did not have any genuine functional impairment. He abused alcohol and uses marijuana daily, and the examiner noted that this could potentially impact employment.

In March 2014, a VA examiner opined that the Veteran's unemployment was not due to his PTSD or cannabis dependence.  The examiner observed that the Veteran's symptoms appeared relatively mild, and were not of such severity as to preclude him from working.  The examiner noted the Veteran reported that he had been gainfully employed for over 20 years as an optic cable technician, and that he had not received any psychological or psychiatric treatment since his last VA examination in February 2012.

During an additional examination in October 2014, the Veteran reported that he worked for Lender Lakes, a staffing agency, beginning in September 2005.  This employment, which continued to date, had been intermittent as cable locator work became available.  He worked at locations throughout the country, and his last extended assignment was in 2007.  More recently, he had restricted his availability to jobs in Iowa.  He reported that he traveled extensively throughout Iowa without difficulty but was apprehensive about working in locations away from Iowa.  He indicated that he had limited opportunity to work during the year, and only worked for 1 and a half months to date.  The examiner observed that the Veteran reported some history of difficulty with establishing or maintaining employment due to positive findings on drug screens for marijuana, which was due to employers' policies requiring abstinence from illegal drugs.  He did not indicate any significant impairment of his work performance due to marijuana use.  He indicated that his current employer has never required him to provide a sample for drug screening.  Rather, he found an area of employment which allowed him to function independently, thereby minimizing conflicts with supervisors and co-workers.  The examiner opined that if the Veteran's characterization of his marijuana usage as self-medication from mental health symptoms were to be accepted, it was this choice to rely on illegal agents rather than physician-directed medication that caused ineligibility for some employment.  The examiner noted that still, this had not precluded him entirely from gainful employment, although it was likely to have limited his earnings and opportunities.  He also limited his work opportunities by geographically limiting his availability, reportedly due to apprehensiveness about some travel, in contrast to his established pattern of employment through the agency for which he has worked since 2005.  On the basis of these observations, the examiner concluded that the Veteran's PTSD and marijuana abuse were not seen as entirely precluding his participation in gainful employment.

Based on this evidence, a TDIU is not warranted.  Initially, the Board notes that some opinions did not include the Veteran's drug abuse as an aspect of his service-connected PTSD.  Similarly, the March 2014 opinion incorrectly stated that the Veteran had been gainfully employed for 20 years.  Because these are inaccurate bases upon which to form an opinion, these opinions are not probative.  

The January 2012 VA examiner opined that the Veteran experienced occupational impairment due to his service-connected disabilities, but was still employable for positions with light demand, including, for example, the work associated with locating underground fiber optic cables.  Similarly, the February 2012 VA examiner opined that the Veteran was psychiatrically able to secure and retain gainful employment, though his alcohol and marijuana use could potentially have an impact on his employment.  The October 2014 opinion also stated that PTSD and marijuana abuse were not seen as entirely precluding his participation in gainful employment. 

Indeed, the evidence of record demonstrates that the Veteran was able to perform the tasks associated with the jobs of locating underground communication cables and a deliveryman.  Although the Veteran PTSD symptoms, including memory difficulties, problems with concentration, and conflicts with co-workers and management, do impact his occupational functioning, the evidence of record does not support finding that he was unable to perform duties associated with the positions he held due to his service-connected disabilities.  In fact, he took pride in his work, and even stated that he loved his work as recently as the October 2014 VA examination.  It appears that the nature of the industry or industries in which the Veteran works did not offer steady employment, as the jobs or projects he was hired to accomplish were short-term and arose sporadically.  When a job arose and the Veteran was hired, there was no evidence that he was unable to accomplish the task at hand, and he reported positive evaluations of his performance.  As noted above, the Veteran's overall income for 2006, 2007, 2008, and 2011 precludes a TDIU award for those years, and 2010 was the only year in which the Veteran earned no income whatsoever.  Common sense dictates that it is more likely that these fluctuations in income are due to the part-time and intermittent nature of the work as described by the Veteran, rather than substantial shifts in the impairment from his service-connected disabilities such that he is gainfully employed in 2003, 2006, 2007, 2008, and 2011, but only marginally employed in 2004, 2005, 2008, 2009, 2012, and 2013.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings.'")

The availability of work is not relevant to whether TDIU is warranted.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran also reported losing jobs due to his marijuana use.  However, during the most recent examination, he stated that his current employer did not screen for drugs, and as noted above, he was otherwise satisfied with the circumstances of this employment.  The ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  In this case, it appears that his prior job losses due to marijuana use was the result of the policies of the employers, rather than any mental or physical impairment associated with such use.

The Board acknowledges that the Veteran's service-connected disabilities may greatly affect his overall occupational functioning.  Indeed, the currently assigned 90 percent schedular evaluation, including the 70 percent evaluation for PTSD with marijuana abuse, contemplate a "near total" level of impairment.  However, for the reasons discussed above, these service-connected disabilities do not preclude the Veteran from performing the mental and physical acts necessary for gainful employment, and therefore a TDIU is not appropriate.


ORDER

A TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


